RECOMMENDED FOR FULL-TEXT PUBLICATION
            Pursuant to Sixth Circuit Rule 206           2      United Food & Commercial Workers             No. 02-3415
   ELECTRONIC CITATION: 2004 FED App. 0065P (6th Cir.)          Local 1099, et al. v. City of Sidney, et al.
               File Name: 04a0065p.06
                                                                 Appeal from the United States District Court
                                                                 for the Southern District of Ohio at Dayton.
UNITED STATES COURT OF APPEALS                                  No. 00-00296—Walter H. Rice, District Judge.
              FOR THE SIXTH CIRCUIT
                _________________                                            Argued: July 31, 2003

                                                                      Decided and Filed: March 2, 2004
UNITED FOOD &                   X
COMMERICAL WORKERS               -                           Before: KENNEDY, GILMAN, and GIBBONS, Circuit
LOCAL 1099; JUDY BISHOP;         -                                              Judges.
                                 -    No. 02-3415
DOUG BURGSTALLER; JEFF           -                                            _________________
CRIDER; RAY EVANS, III;           >
                                 ,
BONNIE FRANCE ; CHAD             -                                                COUNSEL
HELMLINGER ; LEAH                -                       ARGUED: Timothy M. Burke, MANLEY BURKE,
HELMLINGER ; TONYA               -                       Cincinnati, Ohio, for Appellants. Boyd W. Gentry,
MCCOY ; BRYON O’NEAL;            -                       SURDYK, DOWD & TURNER, Dayton, Ohio, Brian L.
JEFF OSTING ; KEITH              -                       Wildermuth, LAW OFFICES OF NICHOLAS E. SUBASHI,
                                 -
ROBINSON; JESSICA                                        Dayton, Ohio, for Appellees. ON BRIEF: Timothy M.
                                 -
SAGRAVES,                                                Burke, Rhonda S. Frey, MANLEY BURKE, Cincinnati,
                                 -
         Plaintiffs-Appellants, -                        Ohio, for Appellants. Edward J. Dowd, SURDYK, DOWD
                                                         & TURNER, Dayton, Ohio, Brian L. Wildermuth, Nicholas
           v.                    -                       E. Subashi, LAW OFFICES OF NICHOLAS E. SUBASHI,
CITY OF SIDNEY; MICHAEL          -                       Dayton, Ohio, Michael Fay Boller, ASSISTANT SHELBY
PUCKETT ; STEVEN B.              -                       COUNTY PROSECUTOR, Sidney, Ohio, for Appellees.
                                 -
WEARLY ; SIDNEY CITY             -
SCHOOLS; STEVE MILLER;                                                        _________________
                                 -
KEVIN O’LEARY ,                  -                                                OPINION
       Defendants-Appellees, -                                                _________________
WAL-MART STORES, INC.;           -
JOHN WATERS ; GREG               -                         JULIA SMITH GIBBONS, Circuit Judge. Plaintiffs-
                                 -                       appellants, United Food and Commercial Workers Local 1099
FRANKS ,                         -                       (“Local 1099”) and twelve of its members, brought suit under
                   Defendants. -                         42 U.S.C. §§ 1983 and 1985 against defendants-appellees
                                N                        after they were prohibited from soliciting signatures for a
                                                         referendum petition outside six polling places on election day

                            1
No. 02-3415      United Food & Commercial Workers              3    4     United Food & Commercial Workers             No. 02-3415
              Local 1099, et al. v. City of Sidney, et al.                Local 1099, et al. v. City of Sidney, et al.

in Sidney, Ohio. These polling places included four public                                        I.
schools, the local Y.M.C.A., and a church. At each location,
members of Local 1099 attempted to solicit signatures in                A. Factual Background
areas on school or private property that were outside of the
areas that had been designated as “campaign-free zones”                On February 28, 2000, the City Council of Sidney, Ohio,
pursuant to an Ohio statute. Nevertheless, appellants were          enacted Ordinance No. A-2203, which “effected the rezoning
asked to leave the premises, and in many cases they were            of Lots 5918 and 6180 from an I-2 Heavy Industrial District
threatened with arrest if they failed to comply. At one             to a B-2 Community Business District.” The process of
location, two individual appellants were threatened with arrest     rezoning the property was undertaken for the purpose of
even after they had relocated to a spot on a public sidewalk,       allowing expansion of a Wal-Mart store at that location. On
outside of the campaign-free zone.                                  March 2, 2000, appellants submitted a certified copy of
                                                                    Ordinance No. A-2203 and a pre-circulation referendum
  Defendants-appellees Sidney City Schools, Superintendent          petition to the City of Sidney. Pursuant to the city’s charter,
Steve Miller, and Shelby County Sheriff Kevin O’Leary               referendum petitions must be filed within two weeks
moved to dismiss. The City of Sidney, City Manager                  following the passage of the ordinance called into question.
Michael Puckett, and Chief of Police Steven Wearly moved            Given the short amount of time in which they had to collect
for judgment on the pleadings. The district court concluded         signatures after Ordinance No. A-2003 was enacted on
that the appellants had not suffered a deprivation of their First   February 28, appellants assert that it was “particularly
Amendment rights when they were denied permission to                important to gather signatures on March 7, 2000,” the day of
solicit signatures at each of the six polling places and granted    the primary election in Ohio. On that date, appellants
the appellees’ motions. We agree with the district court that       gathered to solicit signatures for the petition from voters
appellants’ First Amendment rights were not violated when           outside six polling places in Sidney. These locations included
they were prohibited from soliciting signatures in those areas      four public elementary schools (Parkwood, Emerson,
that were (a) within the campaign-free zone, regardless of          Whittier, and Lowell), the Sidney-Shelby Y.M.C.A.
whether the campaign-free zone encompassed a traditional            (“Y.M.C.A.”), and Trinity Church of the Brethren (“Trinity”).
public forum such as a sidewalk, or (b) on school or private        Appellants Judy Bishop, Ray Evans, and Jessica Sagraves
property, but outside of the campaign-free zone. However,           were at Parkwood; Bryon O’Neal was at Emerson; Keith
plaintiffs have alleged facts supporting a claim that they were     Robinson and Tonya McCoy were at Whittier; Chad and Leah
deprived of their First Amendment rights when they were             Helmlinger were at Lowell; Jeff Crider and Jeff Osting were
threatened with arrest after they moved to the public sidewalk      at the Y.M.C.A.; and Doug Burgstaller and Bonnie France
outside of the campaign-free zone at the Y.M.C.A., and to           were at Trinity.
that extent, their § 1983 claim should be permitted to move
forward. We therefore affirm in part, reverse in part, and            A set of United States flags was placed outside the entrance
remand to the district court for further proceedings consistent     of each polling place pursuant to Ohio Rev. Code §§ 3501.30
with this opinion.                                                  and 3501.35, which together provide for the creation of a 100-
                                                                    foot campaign-free zone around the entrances to polling
                                                                    places in Ohio. Section 3501.30 instructs each county board
                                                                    of elections to place small United States flags 100 feet from
No. 02-3415      United Food & Commercial Workers               5    6    United Food & Commercial Workers             No. 02-3415
              Local 1099, et al. v. City of Sidney, et al.                Local 1099, et al. v. City of Sidney, et al.

the polling place on the walkways leading to the entrance in           At Emerson, O’Neal and Tambra Young had been
order “to mark the distance within which persons other than          soliciting signatures for approximately ninety minutes before
election officials, witnesses, challengers, police officers, and     the school principal ordered them to leave the property and
electors . . . shall not loiter, congregate, or engage in any kind   threatened to call the police if they did not comply.
of election campaigning.” Section 3501.35 further states that        Appellants allege that at some time during the morning of
in the area between the polling entrance and the two flags, no       March 7, Ralph Bauer, a member of the Sidney Board of
person “shall loiter or congregate,” “hinder or delay an             Elections, called the Sidney Police Department and requested
elector,” or “solicit or in any manner attempt to influence any      that they send cruisers to Emerson, Lowell, the Y.M.C.A.,
elector in casting his vote.”                                        and Trinity. Bauer purportedly informed police that the
                                                                     appellants were soliciting signatures at each of these locations
  Appellants have alleged that at each of the polling places,        in areas that were within 100 feet of the polling places. An
they were positioned outside or beyond the area marked by            officer from the Sidney Police Department arrived at Emerson
the flags. They further allege that they solicited signatures at     and told O’Neal and Young that his supervisor was on the
each location in “a peaceful and non-disruptive manner,” and         way and that he would decide whether they could remain the
that they “neither interfered with school operations nor             property. Shortly thereafter, Sidney Police Captain Kimpel
hindered public access [to any of the polling places at issue.]”     arrived and told the appellants that if they refused to leave
                                                                     school property they would be trespassing. When O’Neal
  The locations at which appellants were attempting to solicit       asked Kimpel how they could be trespassing on public
signatures and the manner in which they were denied access           property, Kimpel replied, “I’m not going to argue about this.
varied at each polling place. At Parkwood, appellants Bishop,        This is your last warning.” According to appellants, “[r]ather
Evans, and Sagraves positioned themselves on school                  than risk receiving a citation or being placed under arrest,”
property, but beyond the flag that had been placed outside the       they complied with Kimpel’s demand and left the property.
entrance to the polling place. They solicited signatures at this
location for a short period of time, until the school principal        At Whittier, appellants Robinson and McCoy positioned
informed them that they would have to relocate to a position         themselves outside the side entrance to the polling place.
beyond a second flag that had been placed “on the side of the        Although flags had been placed 100 feet from the front
school parking lot opposite the polling place.” According to         entrance to the polling site, there were no flags outside the
appellants, this flag was “far in excess of one hundred feet”        side entrance. Robinson and McCoy collected signatures for
from the entrance to the polling place. Shortly after they had       two hours, until they were approached and ordered to leave by
relocated to this new position, a deputy from the Shelby             the assistant superintendent and a polling judge. The assistant
County Sheriff’s Office ordered them to leave the premises           superintendent told them that they would have to leave school
and threatened them with arrest for trespassing if they failed       property because of “safety issues” and that she had already
to comply. Appellants then relocated to a public sidewalk,           called the police. At this point, Robinson and McCoy left
but because most of the voters were parking in the school’s          school property and moved to a public sidewalk. Because
parking lot, they allege that they were unable to solicit            most of the voters were parking in the school’s parking lot,
signatures effectively from that location.                           appellants allege that they were unable to solicit signatures
                                                                     effectively from that location.
No. 02-3415      United Food & Commercial Workers            7    8     United Food & Commercial Workers             No. 02-3415
              Local 1099, et al. v. City of Sidney, et al.              Local 1099, et al. v. City of Sidney, et al.

  When the Helmlingers arrived at Lowell, they asked polling      in the Y.M.C.A.’s lot, and the deputy had threatened them
officials to identify the locations where they would be           with arrest if they either entered the parking lot or attempted
permitted to gather signatures. The officials replied that they   to contact voters in the parking lot, appellants allege that they
did not know and called the Board of Elections. According         were unable to solicit signatures effectively from this
to appellants, one of the officials grabbed the petition out of   location.
Leah Helmlinger’s hands and said, “Let me take a look at
that. So you’re against the Wal-Mart?” After one official            At Trinity, Burgstaller and France collected signatures for
told them that they could solicit signatures at any point         one hour before an officer with the Sidney Police Department
beyond the flags, the Helmlingers positioned themselves “on       arrived, again allegedly shortly after a phone call from Bauer.
the public sidewalk, beyond the two flags.” Appellants allege     While the officer was speaking with Burgstaller and France,
that shortly after Bauer’s phone call to the Sidney Police        a polling judge came out of the church and told them that they
Department, an officer arrived at Lowell and told the             would be permitted to collect signatures as long as they
Helmlingers that school officials had called to complain. The     remained beyond a set of flags that had been placed 100 feet
officer told the Helmlingers that the flags had not been placed   from the polling entrance. The officer disagreed, and told the
far enough from the entrance to the polling place at Lowell       appellants that it was irrelevant whether they were outside of
and that they would have to stay more than 100 feet from that     the 100-foot boundary because the church was private
entrance. “Rather than risk receiving a citation or being         property, and the church wanted them to leave. Rather than
[placed under arrest],” the Helmlingers complied with the         “risk arrest for trespassing,” Burgstaller and France complied
officer’s request and left the property.                          with the officer’s demand and left church property.

   Crider and Osting collected signatures at the Y.M.C.A. for        Appellants allege that in response to their petition efforts,
approximately one hour before an officer with the Sidney          the Mayor of Sidney instructed Puckett to draft a counter-
Police Department arrived, allegedly after a phone call from      petition to facilitate the removal of signatures from their
Bauer, and used a measuring wheel to mark a line 100 feet         referendum petition. On March 23, 2000, Puckett presented
from the polling place. The officer informed Crider and           the Board of Elections with the counter-petition and a list of
Osting that they could solicit signatures anywhere beyond that    nineteen individuals who purportedly had asked the city to
line. After Crider and Osting had been soliciting signatures      have their names removed from the referendum petition.
for about an hour from this new location, a deputy with the       Appellants alleged that the counter-petition failed to comply
Shelby County Sheriff’s Department arrived, and, at the           with Ohio law, and the Board of Elections referred the issue
request of Y.M.C.A. membership director Michael Lieber,           to the Ohio Secretary of State. On April 17, 2000, the Board
ordered the appellants to leave Y.M.C.A. property. The            of Elections informed the City of Sidney that the counter-
officer threatened them with arrest if they failed to comply.     petition was invalid, and that there were enough valid
Crider and Osting again moved to a different location, this       signatures on the referendum petition to place the referendum
time to a public sidewalk that was more than 100 feet from        on the November 2000 ballot.
the polling place. The sheriff’s deputy followed and informed
them that if they attempted to solicit signatures by calling to     The referendum never took place. On April 3, 2000, the
anyone in the Y.M.C.A.’s parking lot, he would cite them for      Sidney City Council held a special meeting and adopted
disorderly conduct. Because most of the voters were parking       Ordinance No. A-2207, which repealed Ordinance No. A-
No. 02-3415         United Food & Commercial Workers                      9    10    United Food & Commercial Workers             No. 02-3415
                 Local 1099, et al. v. City of Sidney, et al.                        Local 1099, et al. v. City of Sidney, et al.

2203, rendering appellants’ referendum petition on that                        him in his official capacity, and the City of Sidney, Puckett,
ordinance moot. Shortly after Ordinance No. A-2207 was                         and Wearly filed a motion for judgment on the pleadings.
enacted, the City Council adopted Ordinance No. A-2208,                        The district court granted these motions on March 11, 2002.
which effected the same rezoning of lots 5918 and 6180 as                      The court concluded that the presence of polling sites on the
Ordinance No. A-2203. Both Ordinance Nos. A-2207 and A-                        properties at issue did not transform the areas surrounding
2208 contained emergency clauses that caused them to go into                   those polling sites into traditional public forums. The court
effect immediately.                                                            also found that Ohio Rev. Code § 3501.29, which provides
                                                                               that public and private buildings may be utilized “for the
  B. Procedural History                                                        purpose of holding elections,” created a designated public
                                                                               forum “for the limited purpose of voting, [but] not for other
  On June 13, 2000, appellants filed a complaint in the                        expressive activities which may accompany elections.” In its
United States District Court for the Southern District of Ohio                 decision granting the motions to dismiss, the court afforded
asserting claims under 42 U.S.C. §§ 1983 and 1985. In their                    appellants an opportunity to file an amended complaint in
§ 1983 claim, appellants alleged that the appellees deprived                   order to set forth allegations to support their contention that
them of their federal constitutional rights under the First and                the Sidney City Schools had, by policy or practice, designated
Fourteenth Amendments by preventing them from soliciting                       school property as a public forum for the purpose of
signatures outside the areas demarcated by flags at public                     campaigning and other expressive activities on days when the
polling places on March 7, 2000.1 In their § 1985 claim,                       schools were being used as polling places. The appellants did
appellants alleged that the City of Sidney, Puckett, Wal-Mart,                 not avail themselves of this opportunity. Since the court
Wal-Mart district manager John Waters, and Sidney Wal-                         concluded that appellants had not alleged sufficient facts to
Mart store manager Greg Franks conspired “to prevent [them]                    support a claim that they were deprived of their First
from engaging in their statutorily-protected right to obtain                   Amendment rights, the court also found that they had failed
signatures for the referendum petition, to introduce an                        to plead that the City of Sidney and Puckett had conspired to
improper and misleading ‘counter-petition’ in an attempt to                    deprive them of those rights, and dismissed their claims under
influence the Board of Elections’ decision-making process,                     § 1985 as well. On April 9, 2002, appellants filed this timely
and to circumvent [their] right to a referendum through a                      appeal.
pattern of unlawful, corrupt, and unethical legislative
conduct.”2                                                                                                    II.
  The Sidney City Schools and Miller moved to dismiss.                            This court reviews a district court’s decision to dismiss a
O’Leary filed a separate motion to dismiss the claims against                  complaint pursuant to Federal Rule of Civil Procedure
                                                                               12(b)(6) de novo. Bloch v. Ribar, 156 F.3d 673, 677 (6th Cir.
                                                                               1998). Rule 12(b)(6) provides that a complaint may be
    1                                                                          dismissed for failure to state a claim upon which relief may be
      Appellants voluntarily dismissed their claims against Miller,
Puc kett, W early, and O ’Leary in their resp ective individual cap acities.
                                                                               granted. Dismissal pursuant to a Rule 12(b)(6) motion is
                                                                               proper “only if it is clear that no relief could be granted under
    2
     Appellants have voluntarily dismisse d their claims against W al-
                                                                               any set of facts that could be proved consistent with the
Mart, Wa ters, and Franks.                                                     allegations.” Id. (citing Hishon v. King & Spalding, 467 U.S.
No. 02-3415      United Food & Commercial Workers            11    12    United Food & Commercial Workers             No. 02-3415
              Local 1099, et al. v. City of Sidney, et al.               Local 1099, et al. v. City of Sidney, et al.

69, 73 (1984)). Although we must accept as true all of the         every type of government property “without regard to the
factual allegations in the complaint, we need not accept as        nature of the property or to the disruption that might be
true legal conclusions or unwarranted factual inferences.          caused by the speaker’s activities.” Id. at 799-800. Rather,
Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12 (6th Cir.        the existence of a right of access to government property and
1987) (citations omitted).                                         the extent to which such access may be limited by the
                                                                   government depend on the character of the property at issue.
   The standard of review applicable to a motion for judgment      Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S.
on the pleadings under Rule 12(c) is the same de novo              37, 44 (1983).
standard that is applicable to a motion to dismiss under Rule
12(b)(6). Ziegler v. IBP Hog Mkt., Inc., 249 F.3d 509, 511-12        The Supreme Court has adopted a forum analysis “as a
(6th Cir. 2001). In reviewing such motions, we must construe       means of determining when the government’s interest in
the complaint in the light most favorable to the plaintiff,        limiting the use of its property to its intended purpose
accept all of the complaint’s factual allegations as true, and     outweighs the interest of those wishing to use the property for
determine whether the plaintiff undoubtedly can prove no set       other purposes.” Cornelius, 473 U.S. at 800. The Court has
of facts in support of his claims that would entitle him to        identified three types of forums: the traditional public forum,
relief. Id.                                                        the designated public forum, and the nonpublic forum. Id. at
                                                                   802. Traditional public forums are those places “which by
  A. Appellants’ § 1983 Claims                                     long tradition or by government fiat have been devoted to
                                                                   assembly and debate.” Perry, 460 U.S. at 45. Government
  In order to state a cause of action under § 1983, appellants     may also create a public forum by its designation of “a place
must allege (1) that they were deprived of a right secured by      or channel of communication for use by the public at large for
the Constitution or the laws of the United States, and (2) that    assembly and speech, for use by certain speakers, or for the
the deprivation was caused by a person acting under color of       discussion of certain subjects.” Cornelius, 473 U.S. at 802.
state law. Moore v. City of Paducah, 890 F.2d 831, 833-34          In traditional and designated public forums, content-based
(6th Cir. 1989). To evaluate appellants’ § 1983 claims in this     restrictions on speech are prohibited unless necessary to serve
case, we must consider whether their First Amendment rights        compelling state interests and narrowly tailored to achieve
were violated when they were not permitted to solicit              those interests. Id. By contrast, restrictions on speech in
signatures for their referendum petition in the areas              nonpublic forums are permissible so long as they are
surrounding the six polling places at issue.                       viewpoint neutral and reasonable in light of the purpose
                                                                   served by the forum. Id. at 49.
  Assuming that the solicitation of signatures for a
referendum petition is a protected form of speech under the          To determine the extent to which the government may limit
First Amendment, the mere fact that a certain category of          access to its property, then, we must first identify the relevant
speech is worthy of constitutional protection does not mean        forum to which the appellants sought access, and next
that it is “equally permissible in all places and at all times.”   consider whether the relevant forum is public or nonpublic,
Cornelius v. NAACP Legal Def. & Educ. Fund, Inc., 473 U.S.         because the government’s ability to place restrictions on
788, 800 (1985). The government is not required to grant           speech varies with the type of forum involved. Cornelius,
access to all who wish to exercise their right to free speech on 473 U.S. at 797. In this case, appellants were soliciting
No. 02-3415      United Food & Commercial Workers            13   14    United Food & Commercial Workers             No. 02-3415
              Local 1099, et al. v. City of Sidney, et al.              Local 1099, et al. v. City of Sidney, et al.

signatures for their referendum petition at various positions     a traditional public forum on the basis of the content of their
around polling places located on both public and private          speech as long as the exclusion is necessary to serve a
property, but our inquiry into the relevant forum does not end    compelling state interest and narrowly tailored to achieve that
merely by identifying these two broad categories: “Rather, in     interest. Perry, 460 U.S. at 45.
defining the relevant forum we have focused on the access
sought by the speaker. When speakers seek general access to          Appellants’ complaint in this case makes clear that the
public property, the forum encompasses that property.” Id.        Helmlingers were deterred from soliciting signatures on the
When speakers seek more limited access, however, we must          public sidewalk in front of Lowell because the sidewalk was
take “a more tailored approach to ascertaining the perimeters     within the 100-foot campaign-free zone established by Ohio
of [the relevant] forum within the confines” of the               Rev. Code §§ 3501.30 and 3501.35. The Supreme Court
government property at issue. Id. Appellants here were not        upheld the constitutionality of a similar “campaign-free zone”
seeking general access to the school and private properties       in Burson v. Freeman, 504 U.S. 191, 196-97, & n.2 (1992),
involved, but were instead seeking more limited access to the     even though the statute in question barred speech in areas that
areas surrounding each of the six polling places. These           included “quintessential public forums,” such as the streets
locations can be grouped into three categories: (1) the public    and sidewalks adjacent to polling places. The Court
sidewalk within 100 feet of the polling place, (2) the parking    concluded that the “campaign-free zone” was necessary in
lots and walkways on school or private property leading to the    order to serve the state’s compelling interest in protecting
polling place, and (3) the public sidewalk beyond 100 feet        voters from confusion and undue influence, and that the
from the polling place. Having identified these three relevant    statute was narrowly drawn to achieve that interest. Id. at 199
forums, we must next consider whether each forum is public        (noting that the Court has upheld “generally applicable and
or nonpublic, and whether the government’s justification for      evenhanded restrictions that protect the integrity and
prohibiting appellants from soliciting signatures in each area    reliability of the electoral process itself”). In light of a long
met the requisite constitutional standard.                        history of problems with voter intimidation and election fraud
                                                                  in this country, the Court held that Tennessee could decide
  1.   The Public Sidewalk Within 100 Feet of a Polling           that the “last 15 seconds before its citizens enter the polling
       Place                                                      place should be their own, as free from interference as
                                                                  possible.” Id. at 210. The Court did not limit its opinion only
   Appellants allege that at Lowell, the Helmlingers tried to     to those cases where voter confusion and undue influence had
solicit signatures from a position “on the public sidewalk.”      already been shown: “A long history, a substantial
They argue that appellees’ conduct prohibiting them from          consensus, and simple common sense show that some
soliciting signatures at this location constituted an             restricted zone around polling places is necessary to protect
impermissible restriction on their speech in a traditional        [the fundamental right to vote],” even when that right
public forum. Traditional public forums are those places          conflicts with the exercise of free speech. Id. at 211.
which “by long tradition or by government fiat have been
devoted to assembly and debate.” Perry, 460 at 45. While it          Thus, a state may require persons soliciting signatures to
is true that public sidewalks are generally considered            stand 100 feet from the entrances to polling places without
traditional public forums, see Frisby v. Schultz, 487 U.S. 474,   running afoul of the Constitution. Id. at 211. The
480-81 (1988), speakers may nevertheless be excluded from         Helmlingers therefore were not deprived of their First
No. 02-3415      United Food & Commercial Workers            15    16   United Food & Commercial Workers             No. 02-3415
              Local 1099, et al. v. City of Sidney, et al.              Local 1099, et al. v. City of Sidney, et al.

Amendment rights when they were ordered to move from the           school’s principal, and she was arrested. Id. at 886-87. In a
public sidewalk to a position beyond 100 feet from the polling     subsequent action brought under § 1983, the plaintiffs argued
place. In keeping with Burson, Ohio may prevent persons            that Missouri had designated the school property, and in
from soliciting signatures within 100 feet of polling places,      particular the limited area in which they were located, “as a
even in areas that include traditional public forums such as       limited public forum for the purpose of voting and
sidewalks.                                                         electioneering activities on that particular day.” Id. at 887.
                                                                   The Eighth Circuit held that
  2.   The Parking Lots and Walkways Leading to the
       Polling Place                                                 [o]nly a portion of the school property was a designated
                                                                     public forum . . . for the limited purpose of voting . . . .
   At Parkwood, Emerson, Whittier, Trinity, and the                  Specifically, this area included the parking lot, the
Y.M.C.A., appellants set up to gather signatures at various          walkway leading to the west entrance, the hallway inside
locations on school and private property that were outside the       the school leading to the voting booths, and the area
campaign-free zone established by §§ 3501.30 and 3501.35.            containing the voting booths. All other areas of school
Appellants argue that the presence of the polling places             property, however, remained a nonpublic forum.
affected the character of the school and private property that
surrounded them. They contend that Ohio created a                  Id. at 888. The plaintiffs in Embry were not located on those
designated public forum by providing for the use of school         portions of school property that had been appropriated for
and private buildings “for the purpose of holding elections”       election purposes; they were on the grassy area located next
in Ohio Rev. Code § 3501.29. The district court concluded          to the sidewalk. Id. at 888-89. The court concluded that this
that by enacting § 3501.29, the Ohio legislature indicated an      area remained a nonpublic forum on election day, and that the
intent to open up a portion of public school and private           decision to exclude the plaintiffs from this portion of school
property to registered voters for the limited purpose of voting,   property was a reasonable and viewpoint neutral restriction on
but not for other expressive activities which may accompany        speech in a nonpublic forum. Id. at 889.
elections. This “limited designated public forum” included
the parking lot, the walkways and hallways leading to the             Appellants note that, unlike the plaintiffs in Embry, they
polls, and the area containing the voting booths themselves;       attempted to solicit signatures from the parking lots and
all other areas on school and private property remained            walkways leading to the polling places – precisely those areas
nonpublic forums.                                                  that the Eighth Circuit concluded had been designated as
                                                                   public forums for the limited purpose of voting on election
  In reaching this conclusion, the district court relied heavily   day. They argue that if these areas were in fact designated as
on the Eighth Circuit’s decision in Embry v. Lewis, 215 F.3d       public forums, the state could not open them up for the
884 (8th Cir. 2000). In Embry, the plaintiffs attempted to         limited purpose of voting and at the same time restrict similar
gather signatures for a referendum petition outside a school       types of expressive activities that were consistent with the
building that had been designated as a polling place. Id. at       principal function of the forum. Thus, we must decide
886. They set up a table “on the grass of the school’s west        whether the parking lot and walkways leading to polling
property,” near, but not upon the public sidewalk. Id. One of      places are “designated public forums for the limited purpose
the plaintiffs refused to leave the property when asked by the     of voting,” and whether the action of appellees in restricting
No. 02-3415      United Food & Commercial Workers             17    18    United Food & Commercial Workers             No. 02-3415
              Local 1099, et al. v. City of Sidney, et al.                Local 1099, et al. v. City of Sidney, et al.

the appellants’ ability to solicit signatures in these areas was    does not automatically follow that electioneering is allowed
permissible.                                                        anywhere outside the 25 foot line.”).
  As we have already noted, the government creates a                   Although the issue was not squarely before the court in
designated public forum where it opens up its property for use      Embry because the plaintiffs in that case were on the grassy
by the public as a place for expressive activity. Perry, 460        area located next to the sidewalk, the Eighth Circuit described
U.S. at 45. The government does not create a public forum by        the parking lot and walkways leading to the polling places as
inaction or by permitting limited discourse, but only by            “designated public forums for the limited purpose of voting.”
intentionally opening up a nontraditional forum for public          We respectfully disagree. The forum at issue here is neither
discourse. Cornelius, 473 U.S. at 802. In determining               a traditional public forum nor a government-designated one.
whether the government has intended to open up its property         By opening up portions of school and private property for use
for use as a designated public forum, the Supreme Court has         as polling places on election day, Ohio has not opened up a
said that we must look to the policy and practice of the            nontraditional forum for public discourse. In fact, there is no
government, as well as to the nature of the property and its        evidence in the record of discourse of any sort. There is no
compatibility with expressive activity. Id.                         evidence of expressive activity occurring anywhere on the
                                                                    properties involved, other than “each voter’s communication
   There is no evidence in the record in this case that indicates   of his own elective choice[,] and this has long been carried
that Ohio intended to open up nontraditional forums such as         out privately – by secret ballot in a restricted space.” See
schools and privately-owned buildings for public discourse          Marlin v. Dist. of Columbia Bd. of Elections & Ethics, 236
merely by utilizing portions of them as polling places on           F.3d 716, 719 (D.C. Cir. 2001) (holding that the interiors of
election day. Appellants were given the opportunity by the          polling places are nonpublic forums).
district court to amend their complaint in order to set forth
allegations supporting their contention that the government           When the district court, following the decision in Embry,
had, by policy or practice, designated the property                 described the parking lots and walkways leading to the
surrounding the polling places as a public forum for the            polling places as “limited designated public forums,” it may
purposes of campaigning or other expressive activities. They        have had in mind the “limited public forum” described in
did not avail themselves of this opportunity. Appellants also       Good News Club v. Milford, 533 U.S. 98, 106 (2001). In
argue that § 3501.30's designation of a campaign-free zone          Good News, the Supreme Court employed the term “limited
outside every polling place is evidence of the compatibility of     public forum” to refer to a forum that the state had reserved
expressive activity with polling places because it “implies an      “for certain groups or for the discussion of certain topics.” Id.
expectation that people will gather at polling places to express    In such forums, government restrictions on speech must be
themselves.” The district court rejected this argument, and so      reasonable and viewpoint neutral, the same standards that
do we. Just because certain types of speech are expressly           apply to restrictions on speech in nonpublic forums. Id. Our
prohibited within a certain area does not mean that they are        circuit and others have noted the confusion surrounding the
therefore permissible outside that area. See Embry, 215 F.3d        use of the terms “designated public forum” and “limited
at 888-89 (“Although Missouri law makes it an offense to            public forum.” See, e.g., Goulart v. Meadows, 345 F.3d 239,
electioneer within 25 feet of a polling place’s outer door, it      249 (4th Cir. 2003); DeBoer v. Vill. of Oak Park, 267 F.3d
558, 567 (7th Cir. 2001) (“[T]he use of this terminology . . .
No. 02-3415         United Food & Commercial Workers                    19     20   United Food & Commercial Workers             No. 02-3415
                 Local 1099, et al. v. City of Sidney, et al.                       Local 1099, et al. v. City of Sidney, et al.

has introduced some analytical ambiguity because the                           must be assessed in light of the purpose of the forum and all
[Supreme] Court previously had employed the term ‘limited                      of the surrounding circumstances. Cornelius, 473 U.S. at
public forum’ as a subcategory of the designated public                        810. According to appellants’ complaint, school officials
forum, subject to the strict scrutiny governing restrictions on                asked them to leave the premises because they were
designated public forums”); Putnam Pit v. City of Cookeville,                  concerned about “safety issues.” At the Y.M.C.A. and
221 F.3d 834, 842 n.5 (6th Cir. 2000).3 We do not need to                      Trinity, police officers were responding to requests from the
delve deeply into the nuances of designated versus limited                     owners of those properties when they asked appellants to
public forums in this case, however, because these types of                    leave the premises. Appellants argue that their exclusion
forums are characterized by discourse, and discourse is what                   from these properties was unreasonable because they were
is absent here. That some expressive activity occurred within                  soliciting signatures in a peaceful and non-disruptive manner.
the context of the forum created “does not imply that the                      However, the government does not need to wait “until havoc
forum thereby [became] a public forum for First Amendment                      is wreaked to restrict access to a nonpublic forum.”
purposes.” Cornelius, 473 U.S. at 805. In the absence of                       Cornelius, 473 U.S. at 810. Furthermore, appellees could
evidence of an intent on the part of the government to open                    prohibit appellants from soliciting signatures if they thought
these nontraditional forums for public discourse, limited or                   that their activities would disrupt the polling place or the
otherwise, we conclude that the parking lots and walkways                      school or private property surrounding it. “Although the
leading to the polling places are nonpublic forums, with no                    avoidance of controversy is not a valid ground for restricting
different status than the remaining areas on school and private                speech in a public forum, a nonpublic forum by definition is
property.                                                                      not dedicated to general debate or the free exchange of ideas.
                                                                               The First Amendment does not forbid a viewpoint-neutral
  Having concluded that the parking lots and walkways                          exclusion of speakers who would disrupt a nonpublic form
leading to the polling places are nonpublic forums, we must                    and hinder its effectiveness for its intended purpose.” Id.
next consider whether the restriction on soliciting signatures                 Appellants argue in their brief that their exclusion from the
was reasonable and viewpoint neutral. The reasonableness of                    areas outside of the polling places was an attempt to suppress
the government’s restriction on access to a nonpublic forum                    their speech because public officials opposed their views, but
                                                                               they have alleged no facts to support this allegation. There is
                                                                               no contention, for example, that others were permitted to
    3
                                                                               solicit signatures for referendum petitions on other topics, or
      The Fourth Circuit treats the terms “d esignated public forum” and       that anyone was allowed to engage in other types of
“limited public forum,” as two names for the same type of forum.               electioneering activities within these areas. Under these
Goulart, 345 F.3d at 250. Some circuits co nsider the limited public forum
to be a subcategory of the designated public forum. Donovan v.
                                                                               circumstances, we conclude that the decision to exclude
Punxsutawney Area Sch. Dist., 336 F.3d 211 , 225 (3d Cir. 20 03); Hopper       appellants from soliciting signatures in the parking lots and
v. City of Pasco, 241 F.3d 1067, 1075-76 (9th Cir. 2001). Still others         walkways leading to the polling places was reasonable and
consider the limited public forum to be a subse t of the nonpublic forum       viewpoint neutral, and that the appellants’ First Amendment
classificatio n. Summum v. City of Ogden, 297 F.3d 995, 100 2 n.4 (10th        rights were not violated when they were denied access to
Cir. 20 02 ). W e need not resolve this issue here because we conclude that
the parking lots and sidewalks leading to the polling places are no npub lic
                                                                               these nonpublic forums.
forums, but we note tha t the result in this case would be the same if we
had co ncluded that these areas were instead limited public forum s.
No. 02-3415      United Food & Commercial Workers            21    22   United Food & Commercial Workers             No. 02-3415
              Local 1099, et al. v. City of Sidney, et al.              Local 1099, et al. v. City of Sidney, et al.

  3.   The Public Sidewalk Beyond 100 Feet From the                appropriate level of scrutiny is initially tied to whether the
       Polling Place                                               restriction distinguished between prohibited and permitted
                                                                   speech on the basis of content. See Frisby, 487 U.S. at 481.
   In a footnote in its opinion dismissing the claims against      Content-neutral regulations are those that are “justified
the Sidney City Schools and Miller, the district court stated      without reference to the content of the speech.” Virginia
that “[t]here is no allegation that the [appellants] were denied   State Bd. of Pharmacy v. Virginia Citizens Consumer
the ability to solicit signatures from adjacent, public property   Counsel, Inc., 425 U.S. 748, 771 (1976). Content-based
such as the sidewalks in front of the polling place.” United       restrictions, on the other hand, regulate speech on the basis of
Food & Commercial Workers, Union Local 1099 v. City of             the ideas expressed. R.A.V. v. City of St. Paul, 505 U.S. 377,
Sidney, 199 F. Supp. 2d 739, 742 n.6 (S.D. Ohio 2002). This        382 (1992). It is impossible to determine from this record
conclusion is contrary to allegations in the complaint that        whether the deputy’s threat of arrest was based on the content
appellants were prohibited from soliciting signatures from the     of the appellants’ speech or on content-neutral time, place,
public sidewalk within the campaign-free zone at Lowell, and       and manner concerns. At this stage of the litigation, it
from the public sidewalk outside the campaign-free zone at         suffices to say that appellants have alleged facts supporting a
the Y.M.C.A. We have already determined that appellants            claim that their First Amendment rights were violated when
were not deprived of their First Amendment rights at Lowell        they were threatened with arrest even after they had moved to
because, although they were on the public sidewalk, they           the public sidewalk. It was not necessary for them to first
were also within the 100-foot campaign-free zone established       expose themselves to arrest or prosecution in order to be able
by §§ 3501.30 and 3501.35. Now we must decide whether              to seek relief. See Steffel v. Thompson, 415 U.S. 452, 459
appellants were deprived of their First Amendment rights           (1974). We leave it to the district court on remand to
when a deputy with the Shelby County Sheriff’s Office              determine whether the deputy’s threat of arrest was motivated
threatened two of the appellants with arrest if they attempted     by reasonable time, place, and manner concerns, or whether
to solicit signatures by calling out to anyone in the Y.M.C.A.     it was an impermissible content-based restriction on speech
parking lot, even after they had relocated to a public sidewalk    in a traditional public forum. See Pouillon v. City of Owosso,
beyond 100 feet from the polling place.                            206 F.3d 711, 717-18 (6th Cir. 2000).
   “[S]peech in public areas is at its most protected on public       Because appellants have not alleged facts supporting their
sidewalks, a prototypical example of a traditional public          claims that their First Amendment rights were violated when
forum.” Schenck v. Pro-Choice Network of W. New York, 519          they were denied the opportunity to solicit signatures at the
U.S. 357, 377 (1997). As we have already noted, in a               four public schools involved in this case, we affirm the
traditional public forum, content-based restrictions on speech     district court’s decision dismissing their § 1983 claims
must be necessary to serve compelling state interests and          against the Sidney City Schools and Superintendent Miller.
narrowly tailored to achieve those interests. Perry, 460 U.S.      Appellants’ remaining § 1983 claims are against the City of
at 45. The state may also enforce regulations of the time,         Sidney and O’Leary, Puckett, and Wearly in their official
place, and manner of expression, provided the regulations (1)      capacities. As the district court noted, a claim against an
are content-neutral, (2) are narrowly-tailored to serve a          officer or employee of a governmental entity in his or her
significant government interest, and (3) leave open ample          official capacity is a claim against the governmental entity
alternative channels of communication. Id. Thus, the               itself. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 67
No. 02-3415        United Food & Commercial Workers                    23     24   United Food & Commercial Workers             No. 02-3415
                Local 1099, et al. v. City of Sidney, et al.                       Local 1099, et al. v. City of Sidney, et al.

(1989); Leach v. Shelby County Sheriff, 891 F.2d 1241, 1245-                  remaining defendants in their § 1985 claim are the City of
46 (6th Cir. 1989). The district court construed the claims                   Sidney and City Manager Puckett.
against O’Leary, Puckett and Wearly in their official
capacities as claims against the City of Sidney, and so do we.4                 To state a cause of action under § 1985, appellants must
Thus, while we reverse the district court’s decision dismissing               prove the existence of a conspiracy among two or more
appellants’ § 1983 claims against the City of Sidney, we note                 persons. Hull v. Cuyahoga Valley Joint Vocational Sch. Dist.
that in order to be successful on remand, appellants must                     Bd. of Educ., 926 F.2d 505, 509 (6th Cir. 1991). In this case,
prove not only that their expression was in fact deterred or                  appellants are alleging a conspiracy between the city and one
chilled by the deputy’s conduct at the Y.M.C.A., but also that                of its officers acting in his official capacity. This court has
the deputy threatened to arrest them because of the content of                rejected the concept of an “intra-corporate conspiracy” and
their message and not merely because he had valid content-                    has held that an entity cannot conspire with its own agents or
neutral time, place, and manner concerns. Additionally, in                    employees. See id. Since the remaining § 1985 defendants
order to hold the City liable under § 1983, appellants must be                are the City and one of its employees, appellants cannot meet
able to prove that the deputy acted pursuant to an official                   their burden of proving a conspiracy between two or more
municipal policy or custom. See Monell v. Dep’t of Social                     persons. We therefore affirm the district court’s decision
Servs., 436 U.S. 658, 691 (1978).                                             dismissing their claims under § 1985.

  B. Appellants’ § 1985 Claim                                                                              III.

   In addition to their § 1983 claims, appellants also alleged                  For the foregoing reasons, we affirm the district court’s
in their complaint that the City of Sidney, Puckett, Wal-Mart,                decision dismissing appellants’ § 1983 claims against the
and two of Wal-Mart’s employees conspired to prevent them                     Sidney City Schools, Miller, O’Leary, Puckett, and Wearly.
from “engaging in their statutorily-protected right to obtain                 We also affirm the district court’s decision dismissing
signatures for a referendum petition, to introduce an improper                appellants’ § 1985 claims against the City of Sidney and
and misleading ‘counter-petition’ in an attempt to influence                  Puckett. We reverse the district court’s decision dismissing
the Board of Elections’ decision-making process, and to                       appellants’ § 1983 claims against the City of Sidney insofar
circumvent their right to a referendum through a pattern of                   as it relates to activities on the public sidewalk outside the
unlawful, corrupt, and unethical legislative conduct,” in                     campaign-free zone at the Y.M.C.A., and remand to the
violation of § 1985. Because the appellants have dismissed                    district court for further proceedings consistent with this
their claims against the three Wal-Mart defendants, the only                  opinion.


    4
      Because the appellants have not addressed the district court’s
dismissal of their claims aga inst M iller, Puc kett, and W early in their
official capa cities in their b riefs or o therwise, they have waive d this
argument on appeal, and we affirm the district court’s decision dismissing
those claims. See United States v. Elder, 90 F.3d 111 0, 1118 (6th Cir.
199 6).